 
Exhibit 10.2


AMERICAN STANDARD ENERGY CORP.


COMPENSATION COMMITTEE CHARTER


February 3, 2011


PURPOSE


The Compensation Committee (the “Committee”) is a standing committee of the
Board of Directors (the “Board”) of American Standard Energy Corp. (the
“Company”). The purpose of the Committee is to discharge the responsibilities of
the Board, relating to compensation of members of the Board and the executive
officers of the Company.


MEMBERSHIP


The Committee shall be composed of at least two members. Each member of the
Committee shall be a member of the Board and shall (i) meet the independence
requirements established by the Board and applicable laws, regulations and
listing requirements, (ii) be a “non-employee director” within the meaning of
Rule 16b-3 under the Securities Exchange Act of 1934, and (iii) be an “outside
director” within the meaning of Section 162(m) of the Internal Revenue Code. The
members of the Committee shall be appointed annually by the Board, at its annual
meeting or as necessary to fill vacancies in the interim. The Board shall
designate one of the Committee members as Chairperson. The Board may remove any
member from the Committee at any time with or without cause. The Committee when
appropriate may form and delegate authority to subcommittees and may delegate
authority to one or more designated members of the Committee, the Board or
Company officers.


MEETINGS


1.           The Committee’s chairperson (or in his or her absence, a member
designated by the Committee’s chairperson) shall preside at each meeting of the
Committee and set the agendas for Committee meetings. The Committee shall have
the authority to establish its own rules and procedures for notice and conduct
of its meetings so long as they are not inconsistent with the provisions of the
Company’s bylaws that are applicable to a committee of the Board.


2.           In order to discharge its duties and responsibilities, the
Committee shall meet on a regularly scheduled basis at least once a year and
more frequently as the Committee deems necessary or desirable. Any member of the
Committee may call a special meeting of the Committee. Meetings of the Committee
may be held in-person or via telephonic conference.


3.           Except as otherwise provided by statute or this Compensation
Committee Charter (the “Charter”), a majority of the members of the Committee
shall be required to constitute a quorum for the transaction of business at any
meeting and the act of a majority of the Committee members present and voting at
any meeting at which a quorum is present shall be the act of the Committee.
Action may be taken by the Committee without a meeting if all of the members of
the Committee indicate their approval in writing.

 
 

--------------------------------------------------------------------------------

 

4.           The Committee may, in its discretion, invite other directors of the
Company, members of the Company’s management or any other person whose presence
the Committee believes to be desirable and appropriate to attend and observe
meetings of the Committee. Individuals who are invited to attend meetings of the
Committee shall (a) not participate in any discussion or deliberation of the
Committee unless invited to do so by the Committee and (b) not be entitled to
vote on any matter brought before the Committee. The Committee may exclude from
its meetings any person it deems appropriate.


5.           All action taken by the Committee (or any sub-committee thereof)
shall be reported to the Board of Directors at the next meeting of the Board of
Directors following such action. In addition, compensation matters may be
discussed in executive session with the full Board during the course of the
year.


COMPENSATION PHILOSOPHY


The Company’s compensation policies with respect to the members of the Board and
the executive officers of the Company are based on the principles that
compensation should, to a significant extent, be reflective of the financial
performance of the Company, and that a significant portion of executive
officers’ compensation should provide long-term incentives. The Committee seeks
to have compensation of the Company’s directors and executive officers set at
levels that are sufficiently competitive so that the Company may attract, retain
and motivate highly qualified directors and executive officers to contribute to
the Company’s success. In assessing the overall compensation for directors and
executive officers, the Committee will consider the Company’s performance,
relative stockholder return and industry position, general industry data, awards
given to the Company’s executive officers in past years and the recommendations
of third-party consultants as provided.


DUTIES AND RESPONSIBILITIES


The following functions are the common recurring activities of the Committee in
carrying out its responsibilities. These functions are set forth as a guide with
the understanding that the Committee may diverge from this guide as appropriate
given the circumstances.


Chief Executive Officer and Executive Compensation


 
·
Evaluate the Chief Executive Officer and President’s performance in light of the
Corporate goals and objectives and establish the Chief Executive Officer and
President’s compensation based on this evaluation.

 
 
·
Review the Chief Executive Officer and President’s recommendations and determine
and set the compensation for the Company’s other executive officers and
employees designated by the Committee including Chief Financial Officer and
General Counsel (“Specified Executives”).

 
 
·
Establish and oversee annual and long-term incentive compensation plans for the
Chief Executive Officer and the Specified Executives.

 
 
·
Recommend to the Board for its approval and, where appropriate, submission to
the Company's shareholders, incentive compensation plans and equity-based plans.

 
 
·
Recommend to the Board for its approval changes to compensation policies and
programs for the Chief Executive Officer and the Specified Executives.

 
 
·
Review and recommend to the Board for its approval all executive employment,
compensation, retirement and termination arrangements.


 
 

--------------------------------------------------------------------------------

 
 
 
·
Determine procedures for Board review of the Chief Executive Officer and for
communicating such review to, the Chief Executive Officer. Receive from the
Chief Executive Officer his/her review of Specified Executives and review such
evaluations.



Stock Ownership Guidelines


 
·
Develop, periodically review and recommend to the Board director and
executive stock ownership guidelines and monitor progress toward meeting
ownership guidelines.



General Compensation and Benefits Matters


 
·
Consult periodically with the Chief Executive Officer and the top person in
charge of Human Resources, regarding compensation and benefit matters deemed
appropriate by them or the members of the Committee.

 
 
·
Provide oversight regarding the Company’s retirement, welfare and other benefit
plans, policies and arrangements on an as-needed basis.



Tax-Qualified & Nonqualified Benefit Plans


 
·
Recommend to the Board for Board action (i) all Internal Revenue Service
tax-qualified retirement plans and all plan amendments that are
non-administrative in nature and (ii) all nonqualified benefit plans and all
plan amendments that are non-administrative in nature.

 
 
·
Approve and recommend to the Board for its action:

 
 
-
the designation of the trustee and the execution of trust agreements for any
such plan or plans;

 
 
-
the termination, merger or consolidation of any such plan or plans; and

 
 
-
the extension of plan participation to employees of affiliates or subsidiaries.

 
 
·
Periodically review plan administration, participation and regulatory compliance
of nonqualified plans.



Incentive Plans


 
·
Review management’s recommendations for other nonexecutive corporate incentive
plans and annually review plan goals and results.

 
 
·
Review and approve all equity awards granted to employees, including executive
officers.



Reports


 
·
Prepare the report on executive compensation required by the rules of the
Securities and Exchange Commission to be included in the Company’s annual proxy
statement.



Board Compensation


 
·
Review director compensation practices in relation to comparable companies.


 
 

--------------------------------------------------------------------------------

 
 
 
·
Recommend to Board, as appropriate, revisions to director compensation
practices.



Board Leadership


 
·
Develop and recommend to the Board procedures for selection of the Chairperson
of the Board.

 
 
·
Develop and recommend to the Board procedures for Board review of the
Chairperson of the Board, and for communicating such review to, the Chairperson
of the Board.



Board Relationship to Senior Management


 
·
Monitor process and scope of director access to Company management and employees
and communications between directors and Company management and employees.



Meeting Procedures


 
·
Develop, in consultation with the Chairperson of the Board and the Chief
Executive Officer, an annual meeting calendar for Board.

 
 
·
Ensure that executive sessions take place regularly in conjunction with
scheduled Board meetings.

 
 
·
Develop process for preparing agendas for, organizing and running Board meetings
in coordination with the Chairperson and Chief Executive Officer.

 
 
·
Determine the subject matter, detail and appropriate timing for distribution of
Board materials to allow directors adequate time to review materials and prepare
for meetings.



Board Committee Matters


 
·
Recommend to Board, as appropriate, number, type, functions, structure and
independence of committees.

 
 
·
Annually recommend to Board director membership on Board committees and advise
Board and/or committees with regard to selection of Chairpersons of committees.

 
 
·
Establish and coordinate with applicable committee Chairperson criteria and
method for evaluating the effectiveness of the committees.



Management Selection and Development


 
·
Determine procedures for selection of the Chief Executive Officer and, in
consultation with the Chief Executive Officer, other senior management.

 

 
·
Develop guidelines for and monitor compliance with long-range succession
planning.

 

 
·
Develop and maintain in consultation with the Board and the Chief Executive
Officer a short-term succession plan for unexpected situations affecting the
Chief Executive Officer and senior management.

 
 
·
Monitor procedures relating to executive development.

 
 
 

--------------------------------------------------------------------------------

 
 
Director Orientation and Continuing Education


 
·
Periodically review and recommend revisions, as appropriate, to the Company’s
director orientation program.

 
 
·
Monitor, plan and support budgeted continuing education activities of the
directors.



Governance Policies


 
·
Develop and periodically review and recommend to the Board in consultation with
the Audit Committee appropriate revisions to a code of conduct applicable to the
Company’s directors, officers and employees pursuant to and at a minimum to the
extent required by regulations applicable to the Company from time to time.

 
 
·
Develop and periodically review and recommend to the Board in consultation with
the Audit Committee appropriate revisions to a code of ethics applicable to the
Company’s senior financial officers pursuant to and at a minimum to the extent
required by regulations applicable to the Company from time to time.

 
 
·
Monitor compliance with and the effectiveness of the aforementioned codes.

 
 
·
Consult with and support the Audit Committee with respect to the establishment
of (a) procedures for receipt, retention and treatment of complaints regarding
the Company's accounting, internal controls and auditing matters; and (b)
procedures for the confidential, anonymous submission by employees of concerns
regarding questionable accounting or auditing matters.

 
 
·
Develop, review and recommend to the Board, as appropriate, other principles and
policies relating to corporate governance; and monitor compliance with and the
effectiveness of such principles and policies, as appropriate.



ACCESS TO RECORDS AND RESOURCES


The Committee will have the resources and authority necessary to discharge its
duties and responsibilities. In carrying out its duties and responsibilities,
the Committee shall have full access to any relevant records of the Company and
may retain experts and outside consultants to advise the Committee. The
Committee shall also have authority to obtain advice and assistance from
internal or external legal, accounting or other advisors. The Committee may also
request that any officer or other employee of the Company, the Company’s outside
counsel or any other person meet with any members of, or consultants to, the
Committee. The fees, expenses or compensation owed any person retained by the
Committee and any ordinary administrative expenses of the Committee incurred in
carrying out its duties and responsibilities shall be borne by the Company.


Any communications between the Committee and legal counsel in the course of
obtaining legal advice will be considered privileged communications of the
Company and the Committee will take all necessary steps to preserve the
privileged nature of those communications.


DELEGATION OF DUTIES


The Committee shall be entitled to delegate any or all of its duties or
responsibilities to a subcommittee of the Committee, to the extent consistent
with the Company’s certificate of incorporation, bylaws, and applicable law and
rules of markets in which the Company’s securities then trade.

 
 

--------------------------------------------------------------------------------

 

Without limiting the foregoing, the Committee may establish a subcommittee of
the Compensation Committee (the “Subcommittee”) that is intended to qualify (a)
as a committee consisting solely of two or more non-employee directors within
the meaning of Rule 16b-3 (“Rule 16b-3”) under the Exchange Act and (b) as a
committee consisting solely of two or more outside directors within the meaning
of Section 162(m) of the Code. The Subcommittee shall have two primary
responsibilities: (i) to approve grants under the Company’s equity incentive
compensation plans that are intended to be exempt from the short-swing profit
recovery rules of Section 16(b) of the Exchange Act by operation of Rule 16b-3
(“16b-3 Matters”) and (ii) to approve any compensation matters where such
compensation is intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code by virtue of being approved by a
committee of “outside directors” (“162(m) Matters”). If the Subcommittee shall
have less than two members, or is not otherwise qualified as set forth in
clauses (a) and (b), 16b-3 Matters and 162(m) Matters shall be referred to the
full Committee or the Board of Directors for its consideration.

 
 

--------------------------------------------------------------------------------

 